DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because: The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes", “In some embodiment”, etc.  Appropriate corrections are required.  See MPEP § 608.01(c). It is also to be noted that, the conductive receptacle and its associated structural limitations are not defined in any of the claims of an invention, i.e. are not part of an instant application. 
The title of the invention is not appropriate, as there is no such system is claimed or defined.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 45 is objected to because it depends on claim 1, which is cancelled, for further examination, line 1, “claim 1” is considered as --claim 41--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30-37, 41, 42, 43, 44, 45, 46-50, 54-61,65-74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 12-15, 18, 16, 19 of the US patent no. 11,108,180, hereafter patent ’180.  
Claims 30-34 and 43-45 of an instant application is broader than claim 1 of US patent ’180, the structure of contact element of the patent no. ’180, e.g. a stress-strain curve having a superelastic regime, and deformation of the superelastic material within the superelastic regime results in at least a partial phase transformation of the first portion of the contact element is not required. Moreover, the material used for the first portion is nickel titanium alloy is superelastic material which is characterized by a stress-strain curve having a superelastic regime, and deformation of the superelastic material within the superelastic regime results in at least a partial phase transformation of the first portion of the contact element. 
Claim 31 is equivalent to claim 2 of US patent ’180, as the Nickel titanium is having characteristic of super elastic as discussed in claim 1. 
Claims 32-35 are is equivalent to claim 3-6 of US patent ’180.
The claim subject matter of claims 36, “wave shaped” of first portion is equivalent to claim (13) 19 of US patent ’180.
Claim 37 is equivalent to claim 7 of US patent ’180. 
Claim 41 is equivalent to claim 8 of US patent ’180.
Claim 42 is equivalent to claim 16 of US patent ’180.
Claim 43 is equivalent to claim 9 of US patent ’180. 
Claim 44 is equivalent to claim 10 of US patent ’180.
Claim 45 is equivalent to claim 12 of US patent ’180.
The claimed subject matter of claim 46 of the instant application is equivalent to claims 13 and 1, of US patent, as the Nickel titanium is having characteristic of super elastic as discussed in claims 13 and 1. 
Claims 47-49 are equivalent to claim 13-15 of US patent ’180.
Claim 50 is equivalent to claim 18 of US patent ’180. 
The claimed subject matter of claim 54 of the instant application is equivalent to claims 1 (and 13) of US patent, as the Nickel titanium is capable of deformation to at least 7% strain without yielding.
Claims 55-59 are equivalent to claims 1-6 of US patent ’180.
Claim 60 is equivalent to claim 19 of US patent ’180. 
Claim 61 is equivalent to claim 8 of US patent ’180.
Claim 65 is equivalent to claim 16 of US patent ’180.
Claim 66 is equivalent to claim 16 of US patent ’180. 
Claim 67 is equivalent to claim 9 of US patent ’180.
Claim 68 is equivalent to claim 10 of US patent ’180.
Claim 69 is equivalent to claim 12 of US patent ’180.
The claimed subject matter of claim 70 of the instant application is equivalent to claims 13 and 1, of US patent, as the Nickel titanium is capable of deformation to at least 7% strain without yielding as discussed in claims 13 and 1. 
Claims 71-74 are equivalent to claims 14, 15, 18, 19 of US patent ’180.
Note: Applicant is also reminded to review and file terminal disclaimer for the other parent applications also, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 30-77 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner in view of Krajewski et al (US 5,098,305) hereafter Krajewski. (also see Guerin et al. (US 6,532,654)).
Regarding claim 30, Stoner discloses an electrical connector 20/20’  configured to engage a component (20’20), the electrical connector comprising: a housing 22; and a plurality of contact elements 50, each of the plurality of contact elements 50 comprising a first portion, wherein the plurality of contact elements 50 are held within the housing with clearance around the first portion to enable the first portion of each of the plurality of contact elements to deflect and/or compress upon engagement with a respective contact element 50 of the component 20’/20 when the electrical connector engages the component (see figs 4-7).
However, Stoner does not disclose the first portion of each contact elements are formed from a nickel titanium alloy.
Krajewski, column 2, lines 41- 45 (19-20), discloses contact element (memory metal wire, line 19) is made of a nickel titanium alloy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first portion of each contact elements are formed from a nickel titanium alloy as taught by Krajewski in order to have pseudoelastic behavior of the memory metal alloys in the austenitic phase (see column 2, lines 24-27).
Regarding claims 54 and 55, Stone discloses an electrical connector 20/20’ configured to engage a component 20’/20 (see figs 4-7), the electrical connector comprising: a housing 22; and a plurality of contact elements 50, each of the plurality of contact elements 50 comprising a first portion; wherein the plurality of contact elements 50 are held within the housing 22 with clearance around the first portion to enable the first portion of each of the plurality of contact elements 50 to deflect and/or compress upon engagement with a respective contact element of the component when the electrical connector engages the component (see figs 4-7). 
However, Stoner does not disclose the first portion formed from a material that is capable of deformation to at least 7% strain without yielding, and wherein the first portion is a nickel titanium wire. 
Krajewski, column 2, lines 41- 45 (19-20), discloses contact element (memory metal wire, line 19) is made of a nickel titanium alloy, and it is formed from the nickel titanium alloy, inherently is capable of deformation to at least 7% strain without yielding, (being its property see column 2, lines 19-20),
Regarding claim 31, Stone as modified by Krajewski, discloses the first portion is a nickel titanium wire.
Regarding claims 32 and 56, Stone as modified by Krajewski, discloses the nickel titanium wire has a diameter between 5 and 10 mils (column 15, lines 55-59). 
Regarding claims 33 and 57, Stone as modified by Krajewski, discloses the electrical connector is a first electrical connector; the first portion is a mating contact portion; the component 20’/20 comprises a second electrical connector 20/20’; and the respective contact element of the component comprises a respective mating contact portion of the second electrical connector (see figs. 4-7). 
Regarding claims 34 and 58, Stone as modified by Krajewski, discloses each of the plurality of contact elements of the first electrical connector further comprises a non-superelastic portion 76 (fig. 5A). 
Regarding claims 35 and 59, Stone as modified by Krajewski, discloses the non-superelastic portion is elongated adjacent the first portion of the contact element and configured to (inherently) limit deflection of the first portion when the first portion is pressed against the non-superelastic portion. 
Regarding claims 36 and 60, Stone as modified by Krajewski, discloses first portion has a wave shape (see figs. 5, 5a, 10A-10c, 11A-11B, 12 and is constructed and arranged such that, when the first portion is pressed against the non-superelastic portion to generate a contact force, the first portion is deflected by compressing the wave shape. 
Regarding claims 37 and 61, Stone as modified by Krajewski, discloses the housing comprises an insulative member (body of the insulating housing) configured to support the first portion and the non-superelastic portion, and the non-superelastic portion is positioned between at least a part of the insulative member and the first portion. 
Regarding claims 38 and 62, Stone as modified by Krajewski, discloses the first portion is a mating contact portion; and the respective contact element of the component comprises a respective electrically conductive hole. 
Regarding claims 39 and 63, Stone as modified by Krajewski, discloses the component comprises an insulative material (circuit board 110) and the respective electrically conductive hole 111 is plated with electrical conductor plating. 
Regarding claims 40 and 64, Stone as modified by Krajewski, discloses the mating contact portion contacts the electrical conductor plating on the respective electrically conductive hole to conductively couple ground return current to and/or from the electrical conductor plating (see figs. 5a, 10A-10C). 
Regarding claims 41 and 65, Stone as modified by Krajewski, discloses the first portion is a contact tail. 
Regarding claims 42 and 66, Stone as modified by Krajewski, discloses the component comprises a printed circuit board 110; and the respective contact element of the component comprises a conductive portion (plated through holes 111) of the printed circuit board 110. 
Regarding claims 43 and 67, Stone as modified by Krajewski, discloses the contact tail is configured to deflect in a first direction (being superelastic property of the nickel titanium alloy) when pressed against an oblique surface parallel to the first direction. 
Regarding claims 44 and 68, Stone as modified by Krajewski, discloses the contact tail is configured to glide along the oblique surface in the first direction when pressed against the oblique surface. 
Regarding claims 45 and 69, Stone as modified by Krajewski, discloses the plurality of contact elements are arranged in an array (figs. 3a, 3b, 4, 5).	Regarding claims 46-53, as discussed above, Stone as modified by Krajewski, discloses all the claimed limitations as discussed in claims 30-45 above except for the method steps recited in these claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the method steps of claims 46-53 in order to use the device as intended and to interconnect a connector with mating connector in order to have ease of insertion one into other and establish the electrical connection there in between.
Regarding claims 70-77, as discussed above, Stone as modified by Krajewski, discloses all the claimed limitations as discussed in claims 54-69 above, except for the method steps recited in these claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the method steps of claims 46-53 in order to use the device as intended and to interconnect a connector with mating connector in order to have ease of insertion one into other and establish the electrical connection there in between.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 of this and parent applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831